                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Travis Dwayne Harrell                                               Docket No. 2:19-CR-3-lD

                               Petition for Action on Supervised Release

COMES NOW Jonathan A. Holmes, U.S. Probation Officer of the court, presenting a pet1t1on for
modification of the Judgment and Commitment Order of Travis Dwayne Harrell, who, upon an earlier plea
of guilty to 18 U.S.C. § 922(g)(l) and 18 U.S .C. § 924(a)(2), Possession of a Firearm by a Felon, was
sentenced by the Honorable James C. Dever III , U.S. District Judge, on September 6, 2019, to the custody
of the Bureau of Prisons for a term of21 months. It was further ordered that upon release from imprisonment
the defendant be placed on supervised release for a period of 36 months .

   Travis Dwayne Harrell was released from custody on August 10, 2020, at which time the term of
supervised release commenced.

     On August 18, 2020, the defendant's conditions of supervision were modified to include physiological
testing, submitting to a psychosexual evaluation, and participation in sex offender treatment. These
conditions were added due to historical convictions for three counts of Indecent Liberties with a Child.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant has completed his psychosexual evaluation with Helen Kafer Varnadoe. Based upon the
evaluation, it is recommended the following conditions be added. The defendant signed a Waiver of Hearing
agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. To ensure compliance with supervision, the defendant shall submit to unannounced searches of any
      computer or computer equipment (including mobile phones, tablets, and data storage devices) which
      may include the use of computer monitoring technology, computer search or analysis software, and
      copying of all data from the device and external peripherals. Such examination may require the
      removal of devices from the defendant's possession for the purpose of conducting a thorough
      inspection.

   2. At the direction of the U.S. Probation Officer, the defendant shall consent to the installation of
      systems or software that will allow the probation officer or designee to monitor computer use on
      any computer that the defendant owns or is authorized to use. The defendant shall pay the costs of
      this monitoring.

   3. The defendant shall not enter adult bookstores, sex shops, clubs or bars with exotic or topless
      dancers, or massage parlors.




              Case 2:19-cr-00003-D Document 47 Filed 10/26/20 Page 1 of 3
Travis Dwayne Harrell
Docket No. 2:19-CR-3-lD
Petition For Action
Page2


   4. The defendant shall not associate or have ve rbal , written, telephonic, or electronic communications
      with any person under the age of eighteen (18), except: (1) in the presence of the parent or legal
      guardian of said minor; (2) on the condition that the defendant notifies the parent or legal guardian
      of the defendant's conviction or prior history; and (3) with specific, written approval from the U.S.
      Probation Officer. This provision does not encompass persons under the age of eighteen with whom
      the defendant must deal in order to obtain ordinary and usual commercial services (e.g., waiters,
      cashiers, ticket vendors, etc.).

   5. The defendant shall have no direct or indirect contact, at any time and for any reason, with the
      victim(s), the victim's family, or affected parties in this matter unless provided with specific, written
      authorization in advance by the U.S. Probation Officer.

   6. The defendant shall not use, purchase, possess, procure, or otherwise obtain any computer or
      electronic device that can be linked to any computer networks, bulletin boards, internet, internet
      service providers, or exchange formats involving computers unless approved by the U.S. Probation
      Officer.

   7. The defendant shall not loiter within l 000 feet of any area where minors frequently congregate (e.g.,
      parks, school property, playgrounds, arcades, amusement parks, day-care centers, swimming pools,
      community recreation field s, zoos, youth centers, video arcades, carnivals, and circuses) without
      prior written permission from the U.S. Probation Officer.

   8. The defendant shall not possess any legal or illegal pornographic material, including any materials
      depicting and/or describing "child pornography" and/or "simulated" child pornography as defined
      in 18 U.S.C. § 2256, nor shall the defendant enter any location where such materials can be accessed,
      obtained, or viewed, including pictures, photographs, books, writi ngs, drawings, videos, or video
      games.

   9. The defendant shall not have any social networking accounts w ithout the approval of the U.S.
      Probation Officer.

   l 0. The defendant shall not be employed in any position or participate as a volunteer in any activity that
        involves direct or indirect contact with children under the age of eighteen (18) without written
        permission from the U.S. Probation Officer. Under no circumstances may the defendant be engaged
        in a position that involves being in a position of trust or authority over any person under the age of
        eighteen.

   11. The defendant shall consent to a warrantless search by a United States probation officer or, at the
       request of the probation officer, any other law enforcement officer, of his/her, person and premises,
       including any vehicle, to determine compliance with the conditions, of this judgment.

Except as herein modified, the judgment shall remain in full force and effect.




              Case 2:19-cr-00003-D Document 47 Filed 10/26/20 Page 2 of 3
Travis Dwayne Harrell
Docket No. 2:19-CR-3-lD
Petition For Action
Page3


Reviewed and approved,                              I declare under penalty of perjury that the foregoing
                                                    is true and correct.


Isl Maurice J. Foy                                  Isl Jonathan A. Holmes
Maurice J. Foy                                      Jonathan A. Holmes
Supervising U.S. Probation Officer                  U.S. Probation Officer
                                                    310 New Bern A venue, Room 610
                                                    Raleigh, NC 27601-1441
                                                    Phone: 9196104087
                                                    Executed On: October 23, 2020

                                      ORDER OF THE COURT

Considered and ordered this      t(o     day of   O Ct"o ~             , 2020, and ordered filed and
made a part of the records in the above case.


1;;1 Eo~t.!
U.S. District Judge




              Case 2:19-cr-00003-D Document 47 Filed 10/26/20 Page 3 of 3
